                      Case 3:20-cr-30018-MGM Document 1 Filed 04/15/20 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                   District of
                                               __________      Massachusetts
                                                            District of __________

                  United States of America                       )
                             v.                                  )
                   Michael John Rathbun
                                                                 )      Case No.
                                                                 )                 20-mj-3061 (KAR)
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  April 2, 2020               in the county of              Hampden              in the
                       District of       Massachusetts       , the defendant(s) violated:

            Code Section                                                   Offense Description
18 U.S.C. §§ 844(d) and 844(i)               Interstate transportation and receipt of explosive with intent to kill, injure, and
                                             intimidate any individual, and to damage and destroy any property; Attempt to
                                             damage and destroy any property used in interstate commerce by means of
                                             fire and explosive.




         This criminal complaint is based on these facts:
See attached Affidavit of Ryan Mcgonigle, sworn to telephonically on April 15, 2020.




         u Continued on the attached sheet.

                                                                                            /s/ Ryan Mcgonigle
                                                                                            Complainant’s signature

                                                                                   Ryan Mcgonigle, Special Agent, FBI
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:             04/15/2020                                                           /s/ Katherine A. Robertson
                                                                                               Judge’s signature

City and state:              Longmeadow, MA / Conway, MA                     Katherine A. Robertson, U.S. Magistrate Judge
                                                                                             Printed name and title
